Case 2:18-cv-00100-JRG-RSP Document 349 Filed 08/28/20 Page 1 of 6 PageID #: 8170



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

   ULTRAVISION TECHNOLOGIES, LLC                  §
                                                  §
                     Plaintiff,                   §
                                                  §
   v.                                             §           Case No. 2:18-cv-00100-JRG-RSP
                                                  §
   GOVISION, LLC                                  §
                                                  §
                   Defendant.                     §

                         FOURTH AMENDED DOCKET CONTROL ORDER

         Before the Court is Plaintiff Ultravision Technologies, LLC’s (“Plaintiff”) and Defendants

  Samsung Electronics Co., Ltd.’s, Shenzhen Absen Optoelectronic Co., Ltd.’s, Absen, Inc.’s,

  Yaham Optoelectronics Co., Ltd.’s, Barco NV’s, Prismaflex International France S.A.’s, and

  Ledman Optoelectronic Co., Ltd.’s (collectively, “Defendants”) (collectively, “Parties”) Joint

  Motion For Entry of Agreed Amended Docket Control Order (“Motion”). Dkt. No. 340. The

  Parties’ Motion seeks a motion to compel deadline specifically tied to depositions.

         After due consideration, the Court GRANTS the Motion. In accordance with the granted

  Motion, it is hereby ORDERED that the following schedule of deadlines is in effect until further

  order of this Court:

        Prior Date                New Date                            Event

   February 1, 2021         Unchanged            Jury Selection – 9:00 a.m. in Marshall, Texas
                                                 before Judge Rodney Gilstrap

   January 6, 2021          Unchanged            Pretrial Conference – 9:00 a.m. in Marshall,
                                                 Texas before Judge Roy Payne




                                                1/6
Case 2:18-cv-00100-JRG-RSP Document 349 Filed 08/28/20 Page 2 of 6 PageID #: 8171




          Prior Date               New Date                                     Event

      December 23, 2020       Unchanged                 *Notify Deputy Clerk in Charge regarding the
                                                        date and time by which juror questionnaires
                                                        shall be presented to accompany by jury
                                                        summons if the Parties desire to avail
                                                        themselves the benefit of using juror
                                                        questionnaires 1

      December 23, 2020       Unchanged                 *Notify Court of Agreements Reached During
                                                        Meet and Confer

                                                        The parties are ordered to meet and confer on
                                                        any outstanding objections or motions in limine.
                                                        The parties shall advise the Court of any
                                                        agreements reached no later than 1:00 p.m. three
                                                        (3) business days before the pretrial conference

      December 21, 2020       Unchanged                 File Joint Pretrial Order, Joint Proposed Jury
                                                        Instructions and Form of the Verdict, Responses
                                                        to Motions in Limine, Updated Exhibit Lists,
                                                        Updated Witness Lists, and Updated Deposition
                                                        Designations.

      December 14, 2020       Unchanged                 File Motions in Limine

                                                        The parties shall limit their motions in limine to
                                                        issues that if improperly introduced at trial
                                                        would be so prejudicial that the Court could not
                                                        alleviate the prejudice by giving appropriate
                                                        instructions to the jury.




  1
   The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in Advance of Voir
  Dire

                                                       2/6
Case 2:18-cv-00100-JRG-RSP Document 349 Filed 08/28/20 Page 3 of 6 PageID #: 8172




          Prior Date                 New Date                                       Event

      December 14, 2020        Unchanged                   File Notice of Request for Daily Transcript or
                                                           Real Time Reporting.

                                                           If a daily transcript or real time reporting of
                                                           court proceedings is requested for trial, the party
                                                           or parties making said request shall file a notice
                                                           with the Court and e-mail the Court Reporter,
                                                           Shelly Holmes, at
                                                           shelly_holmes@txed.uscourts.gov.

      December 14, 2020        Unchanged                   Serve Objections to Rebuttal Pretrial Disclosures

      December 7, 2020         Unchanged                   Serve Objections to Pretrial Disclosures; and
                                                           Serve Rebuttal Pretrial Disclosures

      November 23, 2020        Unchanged                   Serve Pretrial Disclosures (Witness List,
                                                           Deposition Designations, and Exhibit List) by
                                                           the Party with the Burden of Proof

      November 4, 2020         Unchanged                   *Response to Dispositive Motions (including
                                                           Daubert Motions). 2 Responses to dispositive
                                                           motions filed prior to the dispositive motion
                                                           deadline, including Daubert Motions, shall be
                                                           due in accordance with Local Rule CV-7(e).
                                                           Motions for Summary Judgment shall comply
                                                           with Local Rule CV-56.

      October 22, 2020         Unchanged                   *File Motions to Strike Expert Testimony
                                                           (including Daubert Motions)

                                                           No motion to strike expert testimony (including
                                                           a Daubert motion) may be filed after this date
                                                           without leave of the Court




  2
    The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to oppose a motion
  in the manner prescribed herein creates a presumption that the party does not controvert the facts set out by movant
  and has no evidence to offer in opposition to the motion.” Local Rule CV-7(e) provides that a party opposing a motion
  has 14 days, in addition to any added time permitted under Fed. R. Civ. P. 6(d), in which to serve and file a response
  and any supporting documents, after which the court will consider the submitted motion for decision.

                                                          3/6
Case 2:18-cv-00100-JRG-RSP Document 349 Filed 08/28/20 Page 4 of 6 PageID #: 8173




       Prior Date           New Date                               Event

   October 22, 2020     Unchanged            *File Dispositive Motions

                                             No dispositive motion may be filed after this
                                             date without leave of the Court.

                                             Motions shall comply with Local Rule CV-56
                                             and Local Rule CV-7. Motions to extend page
                                             limits will only be granted in exceptional
                                             circumstances. Exceptional circumstances
                                             require more than agreement among the parties.

   October 22, 2020     Unchanged            Deadline to Complete Expert Discovery

   October 12, 2020     Unchanged            Serve Disclosures for Rebuttal Expert Witnesses

   September 25, 2020   Unchanged            Deadline to Complete Mediation (only
                                             Prismaflex International France, S.A.)

                                             The parties are responsible for ensuring that a
                                             mediation report is filed no later than five (5)
                                             days after the conclusion of mediation.

   September 22, 2020   Unchanged            Serve Disclosures for Expert Witnesses by the
                                             Party with the Burden of Proof

                        September 15, 2020   Deadline to File Motions to Compel Discovery
                                             Based on Deposition Testimony

   September 15, 2020   Unchanged            Deadline to Complete Fact Depositions

   September 9, 2020    Unchanged            Comply with P.R. 3-7 (Opinion of Counsel
                                             Defenses)

   August 31, 2020      Unchanged            Deadline to Complete Mediation (only for
                                             Shenzhen Absen Opeoelectronic Co., Ltd.,
                                             Absen, Inc. and Yaham Optoelectronics Co.)

                                             The parties are responsible for ensuring that a
                                             mediation report is filed no later than five (5)
                                             days after the conclusion of mediation.

                                    OTHER LIMITATIONS


                                             4/6
Case 2:18-cv-00100-JRG-RSP Document 349 Filed 08/28/20 Page 5 of 6 PageID #: 8174



         1.    All depositions to be read into evidence as part of the parties’ case-in-chief shall
               be EDITED so as to exclude all unnecessary, repetitious, and irrelevant
               testimony; ONLY those portions which are relevant to the issues in controversy
               shall be read into evidence.

         2.    The Court will refuse to entertain any motion to compel discovery filed after the date
               of this Order unless the movant advises the Court within the body of the motion
               that counsel for the parties have first conferred in a good faith attempt to resolve
               the matter. See Eastern District of Texas Local Rule CV-7(h).

         3.    The following excuses will not warrant a continuance nor justify a failure to comply
               with the discovery deadline:

               (a)    The fact that there are motions for summary judgment or motions to dismiss
                      pending;

               (b)    The fact that one or more of the attorneys is set for trial in another court
                      on the same day, unless the other setting was made prior to the date of this
                      order or was made as a special provision for the parties in the other case;

               (c)    The failure to complete discovery prior to trial, unless the parties can
                      demonstrate that it was impossible to complete discovery despite their
                      good faith effort to do so.

         4.    Mediation shall be attended, in person, by named parties (if an individual) or by
               a fully authorized representative (if not an individual) and by lead counsel. Third
               party insurance carriers who may be obligated to indemnify a named party and/or
               who owe a defense to any party shall also attend mediation, in person, by means
               of a fully authorized representative. Non-compliance with these directives shall
               be considered an intentional failure to mediate in good faith.

         5.    Any motion to alter any date on the DCO shall take the form of motion to amend
               the DCO. The motion to amend the DCO shall include a proposed order that lists
               all of the remaining dates in one column (as above) and the proposed changes to
               each date in an additional adjacent column (if there is no change for a date the
               proposed date column should remain blank or indicate that it is unchanged). In
               other words, the DCO in the proposed order should be complete such that one can
               clearly see all the remaining deadlines and the changes, if any, to those deadlines,
               rather than needing to also refer to an earlier version of the DCO.




                                               5/6
Case 2:18-cv-00100-JRG-RSP Document 349 Filed 08/28/20 Page 6 of 6 PageID #: 8175



          SIGNED this 3rd day of January, 2012.
          SIGNED this 28th day of August, 2020.




                                                  ____________________________________
                                                  ROY S. PAYNE
                                                  UNITED STATES MAGISTRATE JUDGE




                                          6/6
